Exhibit 1.1 CAPLEASE, INC. AT-THE-MARKET ISSUANCE SALES AGREEMENT March 15, 2013 MLV & CO. LLC 1251 Avenue of the Americas, 41 st Floor New York, New York 10020 Ladies and Gentlemen: CapLease, Inc., a Maryland corporation (the  Company ), and Caplease, LP, a Delaware limited partnership (the  Operating Partnership ) confirm their respective agreements (such agreements, including any Terms Agreements (defined below) except where the context otherwise requires, this  Agreement ) with MLV & Co. LLC (MLV) as follows: 1. Issuance and Sale of Shares . The Company agrees that, from time to time during the term of this Agreement, on the terms and subject to the conditions set forth herein, it may issue and sell through MLV, acting as agent and/or principal, up to an aggregate of 2,800,000 shares (the  Shares ) of the Companys 7.25% Series C Cumulative Redeemable Preferred Stock, par value $0.01 per share (the  Series C Preferred Stock ). The Company agrees that whenever it determines to sell the Shares directly to MLV as principal, it will enter into a separate terms agreement (each, a  Terms Agreement ) in form and substance satisfactory to the Company and MLV relating to such sale in accordance with Section 3 of this Agreement. Notwithstanding anything to the contrary contained herein, the parties hereto agree that compliance with the limitation set forth in this Section 1 on the number of Shares issued and sold under this Agreement shall be the sole responsibility of the Company, and MLV shall have no obligation in connection with such compliance.The issuance and sale of Shares through MLV will be effected pursuant to the Registration Statement (as defined below) filed by the Company and declared effective by the Securities and Exchange Commission (the  Commission ), although nothing in this Agreement shall be construed as requiring the Company to use the Registration Statement (as defined below) to issue the Shares. 1 The Company has filed, in accordance with the provisions of the Securities Act of 1933, as amended, and the rules and regulations thereunder (collectively, the  Securities Act ), with the Commission a shelf registration statement on Form S-3 (File No. 333-171408), including a base prospectus dated February 14, 2011, relating to certain securities, including the Shares, to be issued from time to time by the Company, and which incorporates by reference documents that the Company has filed or will file in accordance with the provisions of the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder (collectively, the  Exchange Act ). The Company has prepared prospectus supplements specifically relating to the Shares (the  Prospectus Supplements ) to the base prospectus included as part of such registration statement.The Company has furnished to MLV, for use by MLV, copies of the prospectus included as part of such registration statement, as supplemented by the Prospectus Supplements, relating to the Shares.Except where the context otherwise requires, such registration statement, on each date and time that such registration statement and any post-effective amendment thereto became or becomes effective, including all documents filed as part thereof or incorporated by reference therein, and including any information contained in a Prospectus (as defined below) subsequently filed with the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a part of such registration statement pursuant to Rule 430B of the Securities Act, is herein called the  Registration Statement. The base prospectus, including all documents incorporated therein by reference, included in the Registration Statement, as it may be supplemented by the Prospectus Supplements, in the form in which such prospectus and/or Prospectus Supplements have most recently been filed by the Company with the Commission pursuant to Rule 424(b) under the Securities Act, together with any issuer free writing prospectus, as defined in Rule 433 of the Securities Act Regulations (
